Weaver, C. J.
During the year 1904 the defendant _ held the office of township trustee in Colfax township, Dallas county, Iowa. Thereafter he was indicted by the grand jury of said county on the charge that while holding said office, he entered into a contract with one L. Fischel, road supervisor of said township, to furnish, and did in fact in pursuance of such contract furnish, a man or men and teams to labor upon the highways of said township' and received payment therefor from the funds of said township in violation of statute. Code Supplement, section 468a. A plea *530of not guilty having been entered, the ease came on for trial to jury, and at the close of the State’s evidence the defendant moved for a directed verdict of not guilty, on the ground that there was no evidence tending to show that he had entered into a contract as charged by the indictment. This motion was sustained, the defendant discharged, and the State appeals.
1 criminal law submission of issues. Without setting it out in detail, the evidence shows clearly and without the slightest controversy that appellee was township trustee as alleged in the indictment, and that ' during his term of service, at the request °f the- superintendent of roads of said township, he furnished the labor of himself and sons and team in working and repairing ■ the highways, for which he was paid from the township funds about $150. With this showing undisputed, we are wholly at loss to understand the grounds of the motion or the ruling of the trial court. The sufficiency of the indictment in this case and other like eases was before this court in State v. York, 131 Iowa, 635, and.we there held that the matters charged constituted an indictable public offense, and were sufficient to put defendant upon trial therefor. If, then, as we must hold the law of this case to be the matters charged in said indictment were in manifest violation of law, the question of defendant’s guilt thereunder was a matter for the jury, and not for the court, unless it can be said that there was a failure to produce any evidence upon which the jury could properly find the matters so alleged to be true.
2 Same: illegal contract with township trustee. We have not been favored with any argument upon the part of the appellee, and can only conjecture that the court was influenced to sustain the motion for a directed ■ verdict because no express agreement was shown be'tween the superintendent of roads and the defendant as to the amount of services to be rendered or as to the amount, terms, or time of payment therefor. If such be the case, we have to say that both the *531reasoning and the conclusion are unsound. So. far as the wages to be paid are concerned, the record show's that the township trustees, of whom the defendant himself was one, prescribed the amount which the superintendent of roads should pay for labor of man and team upon the highway. It also shows, as we have before stated, that the labor in question was furnished at the request of the road supervisor, and it follows therefrom that, even in the absence of any express stipulation therefor, a contract will be implied to pay for the labor furnished upon such request at the rate thus fixed, or, if this be not true, the law will imply a contract to pay for such labor its reasonable value. Moreover, even if the doctrine of implied contract be wholly inapplicable to the case, the fact of the request by the superintendent and. acquiescence by the defendant, the performance of the labor, and the giving and receiving of payment therefor from the township funds, would furnish sufficient evidence of the existence of an express contract to call for the submission of the question to the jury. These propositions are so elementary that we do not feel justified in taking the time required to cite or review authorities in their support. The trial court erred in sustaining the motion and directing the verdict.
In view of the fact that, under the record which has been made, the defendant cannot be again put upon trial, the cause cannot be remanded for another trial, but the ruling appealed must .be, and it is, reversed.